240 F.2d 891
Charles H. HINES, Appellant,v.The WASHINGTON TERMINAL COMPANY, a corporation, Appellee.
No. 13487.
United States Court of Appeals District of Columbia Circuit.
Argued January 18, 1957.
Decided February 7, 1957.

Mr. Julius W. Robertson, Washington, D. C., with whom Mr. Dovey J. Roundtree, Washington, D. C., was on the brief, for appellant.
Mr. William B. Jones, Washington, D. C., with whom Mr. George E. Hamilton, III, Washington, D. C., was on the brief, for appellee. Mr. George E. Hamilton, Washington, D. C., also entered an appearance for appellee.
Before PRETTYMAN, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant was injured by the operation of a series of connected vehicles by an employee of the defendant-appellee. The trial court directed a verdict for the defendant on the basis of plaintiff's opening statement. Apparently the court assumed arguendo that the defendant's negligence was sufficiently alleged, but concluded that the plaintiff was guilty of contributory negligence as a matter of law. Under all the circumstances disclosed by the opening statement, we think that the issues of negligence and contributory negligence should have been put to proof. Calbreath v. Capital Transit Co., 99 U.S.App.D.C. 383, 240 F.2d 621 (1956), and cases therein cited; see also Tobin v. Pennsylvania R. Co., 69 App.D.C. 262, 100 F.2d 435 (1938), certiorari denied 306 U.S. 640, 59 S. Ct. 488, 83 L. Ed. 1040 (1939).


2
The judgment of the District Court will be reversed and the case remanded.


3
So ordered.